DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of: 
a substrate;
a first electrode lead terminal and a second electrode lead terminal, wherein the first electrode lead terminal and the second electrode lead terminal are arranged on one side of a peripheral region of the substrate; 
a first metal wiring layer, a second metal wiring layer, and a third metal wiring layer, wherein the first metal wiring layer, the second metal wiring layer, and the third metal wiring layer are formed on the substrate;
a first insulation layer, wherein the first insulation layer is arranged between the first metal wiring layer and the second metal wiring layer; and
a second insulation layer, wherein the second insulation layer is arranged between the second metal wiring layer and the third metal wiring layer; wherein the first metal wiring layer comprises a plurality of first electrode channels extending along a first direction, and the plurality of first electrode channels are electrically connected to the first electrode lead terminal; 

a plurality of through holes are formed in the second insulation layer;
the third metal wiring layer comprises electrical connection channels, wherein the electrical connection channels are in one-to-one corresponding to the second electrode channels and extend along the first direction; and 
in each pair of the electrical connection channel and the second electrode channel that are corresponding to each other, the electrical connection channel is electrically connected to the second electrode channel by using the through hole, to electrically connect the second electrode channel to the second electrode lead terminal;
wherein projections of the first metal wiring layer, the second metal wiring layer, and the third metal wiring layer on the substrate separate a portion of the substrate corresponding to an active area into a plurality of light transmission regions that are in a same shape and size and evenly distributed;
wherein the first metal wiring layer comprises first grid-like wirings, the first grid-like wirings comprise the plurality of first electrode channels and first redundancy wiring portions arranged between every two adjacent first electrode channels, and breaks are formed between portions of the first grid-like wirings arranged in the first redundancy wiring portions and portions of the first grid-like wirings arranged in the first electrode channels, to isolate the first electrode channels from the first redundancy wiring portions; 
the second metal wiring layer comprises second grid-like wirings, and the second grid-like wirings comprise the plurality of second electrode channels and second redundancy wiring portions between every two adjacent second electrode channels, and breaks are formed between portions of the second grid-like wirings arranged in the second redundancy wiring portions and portions of the second grid-like wirings arranged in the second electrode channels, to isolate the second electrode channels from the second redundancy wiring portions; and 
the third metal wiring layer comprises third grid-like wirings, and the third grid-like wirings comprise a plurality of electrical connection channels and third redundancy wiring portions between every two adjacent electrical connection channels, and breaks are formed between portions of the third grid-like wirings arranged in the third redundancy wiring portions and portions of the third grid-like wirings arranged in the electrode connection channels, to isolate the electrode connection channels from the third redundancy wiring portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/19/2021